Title: From Alexander Hamilton to Samuel Hodgdon, 13 September 1799
From: Hamilton, Alexander
To: Hodgdon, Samuel


          
            Sir
            New York Sept. 13th. 1799
          
          Your letter of the 10th. inst. is now before me. The model of the Cavalry Coat has been sent in to the Secy. of War, to whom you will apply for instructions relative to your doubts as to the other part of the Cloathing; he having hitherto directed that part of the business and — of course being in possession of more accurate information respecting the quantity wanted ordered—
          I am infinitely rejoiced at the favorable account you give of the health of your City and am With great consideration Yr. obedt. Servt.—
        